
	

114 HR 3009 : Enforce the Law for Sanctuary Cities Act
U.S. House of Representatives
2015-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 3009
		IN THE SENATE OF THE UNITED STATES
		July 24, 2015Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend section 241(i) of the Immigration and Nationality Act to deny assistance under such
			 section to a State or political subdivision of a State that prohibits its
			 officials from taking certain actions with respect to immigration.
	
	
 1.Short titleThis Act may be cited as the Enforce the Law for Sanctuary Cities Act. 2.Eligibility requirements for State Criminal Alien Assistance Program (SCAAP) fundingSection 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)) is amended by adding at the end the following:
			
 (7)A State (or a political subdivision of a State) shall not be eligible to enter into a contractual arrangement under paragraph (1) if the State (or political subdivision)—
 (A)has in effect any law, policy, or procedure in contravention of subsection (a) or (b) of section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373); or
 (B)prohibits State or local law enforcement officials from gathering information regarding the citizenship or immigration status, lawful or unlawful, of any individual..
		3.Limitation on DOJ grant programs
 (a)COPSIn the case of a State or unit of local government that received a grant award under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.), if, during a fiscal year, that State or local government is a State or local government described in subsection (c), the Attorney General shall withhold all of the amount that would otherwise be awarded to that State or unit of local government for the following fiscal year.
 (b)Byrne-JAGIn the case of a State or unit of local government that received a grant award under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), if, during a fiscal year, that State or unit of local government is described in subsection (c), the Attorney General shall withhold all of the amount that would otherwise be awarded to that State or unit of local government for the following fiscal year.
 (c)States and local governments describedA State or unit of local government described in this subsection is any State or local government that—
 (1)has in effect any law, policy, or procedure in contravention of subsection (a) or (b) of section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373); or
 (2)prohibits State or local law enforcement officials from gathering information regarding the citizenship or immigration status, lawful or unlawful, of any individual.
				
	Passed the House of Representatives July 23, 2015.Karen L. Haas,Clerk
